 



FORM OF

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name of Optionee:   [__]         No. of Option Shares:   [__]         Option
Exercise Price per Share:   [__]           Grant Date:   [__]         Expiration
Date:   Ten years after the Grant Date  

 

OncBioMune Pharmaceuticals, Inc. (the “Company”) hereby grants to the Optionee
named above an option (the “Stock Option”) to purchase on or prior to the
Expiration Date specified above all or part of the number of shares of Common
Stock, par value $0.0001 per share (the “Stock”) of the Company specified above
at the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein. This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.

 

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Company’s Board of Directors (the “Board of
Directors”) to accelerate the exercisability schedule hereunder, this Stock
Option shall be exercisable with respect to the following number of Option
Shares on the dated indicated so long as Optionee remains an employee of the
Company or a subsidiary of the Company on such dates (except as otherwise
provided for in the employment agreement between the Company and the Optionee) .

 

Incremental Number of
Option Shares Exercisable   Exercisability Date     [__]   [__]

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date.

 

2. Manner of Exercise.

 

(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Board of Directors of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice by delivering to the Board of Directors a fully executed “Exercise
Notice” as set forth in Exhibit A or by any other method approved by the Board
of Directors. This notice shall specify the number of Option Shares to be
purchased.

 

 -1- 

 

 

(b) Payment of the purchase price for the Option Shares may be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Board of Directors; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Board of
Directors; (iii) by the Optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company to
pay the option purchase price, provided that in the event the Optionee chooses
to pay the option purchase price as so provided, the Optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Board of Directors shall prescribe as a condition of
such payment procedure; (iv) by a “net exercise” arrangement pursuant to which
the Company will reduce the number of shares of Stock issuable upon exercise by
the largest whole number of shares with a Fair Market Value that does not exceed
the aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above. Payment instruments will be received subject to collection.

 

(c) The transfer to the Optionee on the records of the Company or of the
transfer agent of the Option Shares will be contingent upon (i) the Company’s
receipt from the Optionee of the full purchase price for the Option Shares, as
set forth above, (ii) the fulfillment of any other requirements contained herein
or in any other agreement or provision of laws, and (iii) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations. In the event the
Optionee chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Stock
attested to.

 

(d) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Board of Directors with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof. The determination of the Board of
Directors as to such compliance shall be final and binding on the Optionee. The
Optionee shall not be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any shares of Stock subject to this Stock Option
unless and until this Stock Option shall have been exercised pursuant to the
terms hereof, the Company or the transfer agent shall have transferred the
shares to the Optionee, and the Optionee’s name shall have been entered as the
stockholder of record on the books of the Company. Thereupon, the Optionee shall
have full voting, dividend and other ownership rights with respect to such
shares of Stock.

 

(e) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

 

(f) Notwithstanding any other provision hereof, no portion of this Stock Option
shall be exercisable after the Expiration Date hereof.

 

(g) Limitation on Exercise. The grant of this Option and the issuance of Stock
upon exercise of this Option are subject to compliance with all applicable laws.
This Option may not be exercised if the issuance of Stock upon exercise would
constitute a violation of any applicable laws. In addition, this Option may not
be exercised unless (i) a registration statement under the Securities Act of
1933, as amended (the “Securities Act”) is in effect at the time of exercise of
this Option with respect to the Stock; or (ii) in the opinion of legal counsel
to the Company, the Stock issuable upon exercise of this Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The Optionee is cautioned that unless the
foregoing conditions are satisfied, the Optionee may not be able to exercise the
Option when desired even though the Option is vested. As a further condition to
the exercise of this Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company. Any shares of Stock that are
issued will be “restricted securities” as that term is defined in Rule 144 under
the Securities Act, and will bear an appropriate restrictive legend, unless they
are registered under the Securities Act. The Company is under no obligation to
register the Stock issuable upon exercise of this Option.

 

 -2- 

 

 

(h) Special Termination Period. If exercise of the Option on the last day of the
Expiration Date is prevented by operation of Section 2(g), then this Option
shall remain exercisable until 14 days after the first date that Section 2(g) no
longer operates to prevent exercise of the Option.

 

3. Termination of Employment. If the Optionee’s employment by the Company or any
of its subsidiaries is terminated, the period within which to exercise the Stock
Option may be subject to earlier termination as set forth below.

 

(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.

 

(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Board of Directors),
any portion of this Stock Option outstanding on such date, to the extent
exercisable on the date of such disability, may thereafter be exercised by the
Optionee for a period of 12 months from the date of disability or until the
Expiration Date, if earlier.

 

(c) Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Board of Directors that the
Optionee shall be dismissed as a result of (i) the Optionee’s dishonest
statements or acts with respect to the Company or any affiliate of the Company,
or any of the Company’s current or prospective customers, suppliers vendors or
other third parties with which such entity does business; (ii) the Optionee’s
commission of (A) a felony or (B) any misdemeanor involving moral turpitude,
deceit, dishonesty or fraud; (iii) the Optionee’s failure to perform his
assigned duties and responsibilities to the reasonable satisfaction of the
Company which failure continues, in the reasonable judgment of the Company,
after written notice given to the grantee by the Company; (iv) the Optionee’s
gross negligence, willful misconduct or insubordination with respect to the
Company or any affiliate of the Company; or (v) the Optionee’s material
violation of any provision of any agreement(s) between the Optionee and the
Company relating to noncompetition, nondisclosure and/or assignment of
inventions.

 

(d) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Board of Directors, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of one year from the date of termination or until
the Expiration Date, if earlier.

 

 -3- 

 

 

The Board of Directors’ determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

 

4. Intentionally Deleted.

 

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

 

6. Lock-Up Agreement. In connection with any underwritten public offering of
shares of the Stock made by the Company pursuant to a registration statement
filed under the Securities Act, the Optionee shall not offer, sell, contract to
sell, pledge, hypothecate, grant any option to purchase or make any short sale
of, or otherwise dispose of any Stock (including but not limited to Stock
subject to this Option) or any rights to acquire Stock of the Company for such
period beginning on the date of filing of such registration statement with the
Securities and Exchange Commission and ending at the time as may be established
by the underwriters for such public offering; provided, however, that such
period shall end not later than one hundred eighty (180) days from the effective
date of such registration statement. The foregoing limitation shall not apply to
shares registered for sale in such public offering.

 

7. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Board of
Directors for payment of any Federal, state, and local taxes required by law to
be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.

 

8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of this Agreement to continue the Optionee in
employment and this Agreement shall not interfere in any way with the right of
the Company or any Subsidiary to terminate the employment of the Optionee at any
time.

 

9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

 

10. Data Privacy Consent. In order to administer this Agreement and to implement
or structure future equity grants, the Company, its subsidiaries and affiliates
and certain agents thereof (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth and other information that is necessary or desirable for the
administration of this Agreement (the “Relevant Information”). By entering into
this Agreement, the Grantee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. The Grantee shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.

 

 -4- 

 

 

11. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

  OncBioMune Pharmaceuticals Inc.         By:     Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:             Optionee’s Signature               Optionee’s name and
address:                    

 

 -5- 

 

 

EXHIBIT A

 

EXERCISE FORM

 

OncBioMune Pharmaceuticals Inc.

 

___________________________________________

 

Ladies and Gentlemen:

 

I hereby exercise the Option granted to me effective as March __, 2017, by
OncBioMune Pharmaceuticals Inc. (the “Corporation”), subject to all the terms
and provisions of the Non-Qualified Stock Option Agreement of OncBioMune
Pharmaceuticals Inc. (the “Option”) , and notify you of my desire to purchase
______ non-qualified shares of Common Stock of the Corporation at a price of
$_____ per share pursuant to the exercise of said Option.

 

Payment Amount: $___________________

Date:         Optionee Signature           Received by OncBioMune
Pharmaceuticals Inc. on            

 

Broker Information:

 

Firm Name

 

Contact Person

 

Broker Address

 

City, State, Zip Code   Phone Number

 

Broker Account Number

 

Electronic Transfer Number:

 

 -6- 

 

 